IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE FIFTH CIRCUIT



                                        No. 00-41336
                                      Summary Calendar



ALLEN TYRONE ROBINSON,
                                                             Plaintiff-Appellant,
                                              versus

F.E. FIGUEROA, Etc.; ET AL.,

                                                             Defendants,
R. WAGSTAFF, Supervisor at Metal Fab Plant,

                                                             Defendant-Appellee.
                     ______________________________________
                      Appeal from the United States District Court
                           for the Eastern District of Texas
                               USDC No. 6:96-CV-230
                     ______________________________________
                                   October 11, 2001
Before POLITZ, JONES, and STEWART, Circuit Judges.

PER CURIAM:*

       Allen Tyrone Robinson, Texas prisoner # 519307, appeals the dismissal, on

remand, of his civil rights complaint against Officer Ronnie Wagstaff. Robinson
contends that the magistrate judge lacked authority to consider his case on remand

       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
and, further, that the magistrate judge and district court violated our remand order
by failing to conduct further proceedings. He also renews his earlier contention that

he was denied the right to a jury trial and maintains that the district court erred in

finding that his claims against Wagstaff could not withstand a motion for judgment
as a matter of law, and in its determination that Wagstaff was entitled to qualified

immunity. He also asserts that the district court erred in failing to address a motion

he filed seeking an order to compel prison authorities to comply with the Prison

Litigation Reform Act regarding the deduction of filing fees from his inmate
account.
         We have reviewed the brief submitted by Robinson and the record, including
the transcript of the evidentiary hearing held pursuant to Flowers v. Phelps1 and hold

that the district court complied with our remand order to conduct further
proceedings with respect to Wagstaff only. In so doing, the magistrate judge was

authorized, without Robinson’s consent, to prepare an additional report and
recommendation based on the Flowers hearing.2
         We stated in Robinson’s first appeal that the magistrate judge erred in

overruling Robinson’s objection to the Flowers hearing and in denying his demand

for a jury trial.3 That error, however, is harmless if the evidence was incapable of




         1
          956 F.2d 488 (5th Cir.), modified on other grounds, 964 F.2d 400 (5th Cir. 1992),
         2
          28 U.S.C. § 636(b)(1)(A)-(C); United States v. Dees, 125 F.3d 261, 264-66 (5th Cir.
1997).
         3
          Robinson v. Figueroa, No. 99-40510 (5th Cir. May 1, 2000).
                                                 2
withstanding a motion for judgment as a matter of law.4 That Robinson disagrees
with the medical evidence is not a demonstration that the district court erred in

concluding that his claim against Wagstaff would suffice to defeat a motion for

judgment as a matter of law.5
      Robinson fails to demonstrate irregularities in the withdrawals from his

inmate account.6

      The judgment appealed is AFFIRMED.




      4
       McDonald v. Steward, 132 F.3d 225, 230 (5th Cir. 1998).
      5
       Id.
      6
       28 U.S.C. S 1915(b)(2); Johnson v. McNeil, 217 F.3d 298, 302 (5th Cir. 2000).
                                             3